978 F.2d 1264
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Jonathan Michael MAY, also known as Jonathan Rex, also knownas John May, Appellant.
No. 92-1632.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 2, 1992.Filed:  November 9, 1992.

Before MAGILL, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Jonathan Michael May, a federal prisoner, appeals from the district court's1 denial of relief under 28 U.S.C. § 2255.  We affirm.


2
In 1986, a jury found May guilty of four counts of mail fraud and three counts of interstate transportation of counterfeit or falsely made securities.  The district court sentenced him to a total of ten years imprisonment.  We affirmed the conviction.  After a series of unsuccessful postconviction filings, May filed the instant habeas petition, which the district court summarily dismissed as meritless.  The court also denied May's motion for reconsideration.


3
May's principal argument, here and below, is that his convictions on interstate transportation of counterfeit securities should be vacated because the indictment did not charge him and the government did not prove that the securities had a $5000 minimum value.  May could have raised this claim on direct appeal.   See United States v. Smith, 843 F.2d 1148, 1149 (8th Cir. 1988) (per curiam) (generally section 2255 relief not available to correct error capable of being raised on direct appeal).  The same holds true for the remaining related claims he raises for the first time on appeal.


4
Accordingly, we affirm.



1
 The HONORABLE DIANA E. MURPHY, United States District Judge for the District of Minnesota